UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June30, 2010 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 1 FLOWERFIELD, Suite 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [ ]Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01.Other Events. On June30, 2010, Gyrodyne Company of America, Inc. (the “Company”) issued the press release attached hereto as Exhibit99.1 announcing the issuance of an opinion by the Court of Claims of the State of NewYork in the Company’s case for just compensation from the State of NewYork resulting from the condemnation of 245.5acres of the Company’s Flowerfield property. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Document Press Release dated June30, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. By:/s/ Stephen V. Maroney Stephen V. Maroney President and Chief Executive Officer Date:June30, 2010
